Citation Nr: 1041916	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1991 
and from January 2003 to January 2006.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony during a 
personal hearing in San Antonio, Texas, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for a left ankle 
disability, a low back disability, and a bilateral knee 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not support a finding 
that the Veteran is currently diagnosed with a sinus disability 
that is etiologically related to or due to his active military 
service.





CONCLUSION OF LAW

A sinus disability was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a sinus 
disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in August 2006, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and private treatment records.  

Additionally, the Veteran was afforded a VA examination in 
November 2008 for his allergies.  The examination report reflects 
that the examiner interviewed and examined the Veteran, reviewed 
his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].

The Board is cognizant of the fact that the November 2008 VA 
examiner did not specifically indicate in their report whether 
the Veteran's claims folder was available and reviewed.  However, 
such did not have an adverse effect on the adequacy of the 
examination.  Notably, as previously indicated, the examiner 
fully considered the Veteran's complaints, to include his 
complaints of allergies.  An examination was then performed that 
addressed all the relevant rating criteria.  

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  Moreover, he testified at a hearing in May 
2010.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to service connection for a sinus disability.

Sinus disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The Veteran is claiming entitlement to service connection for a 
sinus disability, which he contends is due to his military 
service.  With respect to Hickson element (1), the competent 
medical evidence of record does not demonstrate that the Veteran 
is currently diagnosed with a chronic sinus disability.

The Board notes that the Veteran was afforded a VA examination 
for his claimed allergies.  Upon examination, the VA examiner 
specifically noted "no sinus tenderness."  He also reported 
that the Veteran's nasal mucosa was normal, septum midline, and 
turbinates were normal in size and appearance.  Finally, the 
Veteran's larynx showed normal findings with no hoarseness, 
submucosal infiltration, inflammation of the mucous membranes, 
stenosis, inflammation, thickening, or nodules on the cords.  The 
VA examiner specifically noted that the flexible laryngoscopy was 
"normal."  Pertinently, no sinus disability was diagnosed.

The November 2008 VA examination report appears to have been 
based upon thorough review of the record, thorough examination of 
the Veteran, and thoughtful analysis of the Veteran's entire 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"].    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including coughing, 
dry mouth, flem, and sore throat), has presented no clinical 
evidence of a diagnosis of a chronic sinus disability.   The 
Board finds that the Veteran as a lay person is not competent to 
associate any of his claimed symptoms to a sinus disability.  
Such opinion requires specific medical training and is beyond the 
competency of the Veteran or any other lay person.  In the 
absence of evidence indicating that the Veteran has the medical 
training to render medical opinions, the Board must find that his 
contention with regard to a diagnosis of a sinus disability to be 
of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a current sinus disability.

The Veteran has been accorded ample opportunity to present 
competent evidence in support of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  

The Board has not ignored or dismissed the private medical 
records from J.W., M.D., dated from April 1999 through September 
2002 documenting treatment for and diagnoses of upper respiratory 
infection, allergies, and bronchitis, or the Veteran's service 
treatment records dated in January and August 1990 which document 
a diagnosis of viral upper respiratory infection.  The Board 
recognizes the Court's decision in McClain v. Nicholson, 21 Vet. 
App. 319 (2007) [holding that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection where the record otherwise supports 
it, even where the most recent diagnosis is negative].  However, 
the Board observes that the November 2008 VA examination revealed 
essentially normal findings with respect to the Veteran's claimed 
sinus disability.  Furthermore, the Board observes that, in this 
case the claimed disability, that is a sinus disability resulting 
from his military service, has not been noted at any time during 
the pendency of this claim, which dates to July 2006 when the 
Veteran filed his claim for compensation for "sinus allergies." 

Because the competent evidence of record does not substantiate a 
current diagnosis of a sinus disability, the first Hickson 
element is not met, and service connection is not warranted on 
that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 
1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a sinus 
disability.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a sinus disability is 
denied.


REMAND

Left Ankle Disability

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson, supra.

VA regulations provide, in pertinent part, that a veteran is 
presumed to be in sound condition when examined and accepted into 
the service except for defects or disorders noted when examined 
and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to 
an increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is due 
to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a 
left ankle disability, which he contends pre-existed his military 
service and was aggravated thereby.  See, e.g., the May 2010 
Board hearing transcript, pgs. 2-8.    

Historically, the Veteran's April 1987 service entrance 
examination is absent any documentation of a pre-existing left 
ankle disability.  However, a December 1987 record notes the 
Veteran's report of an injury to his left ankle, which caused 
swelling.  At that time, the Veteran reported an injury to his 
left ankle from playing football in 1985.  The treating physician 
indicated that upon examination, the Veteran's skin around his 
ankle became darker, dry, and flaky.  Range of motion testing 
demonstrated essentially normal results, although ligaments of 
the left lower leg on the medial posterior side were tender, and 
the Veteran's skin was dry with increased color.  He was 
prescribed cream for treatment and instructed to wear thicker 
socks.  Additionally, the Veteran sought treatment in December 
1989 for a cyst and discoloration of his left ankle.  The Veteran 
again report sustaining an ankle injury in 1985.  Further, a 
provisional diagnosis of nonacute abscess-like reaction, probably 
to foreign body, was indicated.  The Veteran was instructed to 
sterilize the area on his left ankle and keep his feet dry.  

There is no opinion of record that addresses whether there is 
clear and unmistakable evidence that the Veteran's left ankle 
disability preexisted military service and, if it did, whether 
there is clear and unmistakable evidence that the left ankle 
disability was not aggravated by service.  See 38 U.S.C.A. §§ 
1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 
(2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand 
for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Low Back and Bilateral Knee Disabilities

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

In this case, the Board finds that a VA medical opinion is 
necessary with respect to the Veteran's claims of entitlement to 
service connection for a low back disability and for a bilateral 
knee disability prior to further appellate consideration.  38 
C.F.R. § 3.159(c)(4).  In particular, the Veteran testified at 
the May 2010 Board hearing that he injured his lower back and 
knees during service while performing his duties as a security 
policeman, specifically carrying heavy equipment and doing 
marching drills.  See the May 2010 Board hearing transcript, pgs. 
7-8, 11.  

The Board notes that the Veteran's available service treatment 
records do not document any occurrence of or treatment for low 
back or bilateral knee injuries.  However, the Veteran is 
competent to attest to experiencing injuries to his back and 
knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).    Therefore, although the Veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of in-
service low back and knee injuries.  There is nothing in the 
claims folder to suggest that the Veteran did not sustain the 
injuries as described during his Board hearing.  Accordingly, 
evidence of an in-service injury is arguably met.

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a possible causal 
relationship between either the Veteran's low back disability or 
his bilateral knee disability and either period of military 
service.  

The duty to assist requires that a medical opinion be provided 
when necessary to decide a claim.  Because the evidence of record 
does not include a medical opinion based on a complete review of 
the Veteran's claims file that discusses the likelihood that the 
Veteran's current low back and bilateral knee disabilities was 
incurred in or aggravated by his active service, the Board 
concludes that VA medical opinions are needed in order to render 
a decision in this case.  See Charles and McLendon, both supra; 
see also 38 C.F.R. § 3.159(c)(4) (2010), supra.  

Further, the Board notes that the Veteran stated at the May 2010 
Board hearing that he has received treatment for his lower back 
and knees from a private medical facility.  The evidence of 
record is unclear as to whether these records have been 
associated with his claims folder.  Accordingly, on remand, the 
RO should contact the Veteran to obtain a signed VA Form 21-4142, 
Authorization and Consent to Release Information, to include a 
witnesses' signature and date, and obtain medical records from 
the facility or facilities.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claims of entitlement to 
service connection for a left ankle 
disability, a low back disability, and a 
bilateral knee disability.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  If such records are 
not available, the RO should so indicate.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	Thereafter, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature and etiology of his left ankle, 
low back, and bilateral knee disabilities.  
The Veteran's claims folder must be made 
available to the examiner prior to the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims folder and the 
clinical findings of the examination, the 
examiner must:

a)	Provide an opinion as to whether 
there is clear and unmistakable 
evidence that the Veteran had a 
left ankle disability prior to his 
entry onto active duty;

b)	If the VA examiner determines that 
the Veteran's current left ankle 
disability pre-existed his military 
service, provide an opinion as to 
whether there is clear and 
unmistakable evidence that it was 
NOT aggravated to a permanent 
degree in service beyond that which 
would be due to the natural 
progression of the disability.  

c)	If the VA examiner determines that 
the Veteran's left ankle disability 
did not pre-exist his military 
service, provide an opinion as to 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the Veteran's 
current left ankle disability is 
etiologically related to either 
period of military service.  

d)	The examiner should identify with 
specificity any current low back 
disability.  If a low back 
disability is identified, the 
examiner should state whether it is 
at least as likely as not (i.e. 50 
percent or greater probability) 
that the Veteran's low back 
disability is related to either 
period of military service.

e)	The examiner should identify with 
specificity any current bilateral 
knee disability.  If a bilateral 
knee disability is identified, the 
examiner should state whether it is 
at least as likely as not (i.e. 50 
percent or greater probability) 
that the Veteran's bilateral knee 
disability is related to either 
period of military service.
 
The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


